Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II claim 1, 10-17 in the reply filed on 11/1/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN 107093619 A) in view of Carey et al.  (US 2012/0146172 A1).


Regarding claims 1 and 10, Peng et al teaches  display substrate 20, comprising a photodetector 30;
The photodetector comprising a first electrode 37 and a second electrode 39 on a base substrate 35 (Peng et al. Fig. 5g); 

    PNG
    media_image1.png
    300
    438
    media_image1.png
    Greyscale

a light-sensitive layer 303 – [3033/3032/2031] between the first electrode 302 and the second electrode 301; and 

The display substrate 20 further comprising,  

    PNG
    media_image2.png
    383
    479
    media_image2.png
    Greyscale


a pixel unit 10 comprising a light-emitting device 10 configured to emit a light, wherein: the photodetector 30 is configured to receive the light emitted by the light-emitting device, and an orthographic projection of the light-emitting device on the base substrate does not overlap with an orthographic projection of the photodetector on the base substrate (Peng Abstract).

Peng may be merely silent upon wherein the photodetector in the device may additionally have a light trapping layer located between the semiconductor matrial and the bottom electrode. At the time of the invention this additional layer was known and used in photodetectors for the general purpose of improving light detection.  For support see Carey et al. which teaches forming photodetectors, analagous to the photodetector of Peng, that are further improved by simply adding a textured layer in the claimed 

 	Carey further explicitly teaches the claimed  photodetector structure
Carey et al. describes a photodetector comprising
a first electrode 37 and a second electrode 39 on a base substrate 35 (Carey et al. Fig. 3); 
a light-sensitive layer 32 between the first electrode 37 and the second electrode 39; and 
a light-trapping layer 38 between the light-sensitive layer 32 and the base substrate 35.  
Carey et al. does not explicitly sate or depict wherein a surface of the light-trapping layer 38 opposite from the base substrate 35 comprises a plurality of first recessed portions.  Carey et al. does however explicitly state this layer is textured.  Textured is understood to mean the layer has a having a rough, uneven, and/or undulating surface or consistency.  From the Carey et al.’s description of the layer being 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photodetector of Peng  with the photodetector futher including the textured alyer as taught by Carey, since simple substitution of one known element for another to obtain predictable results or improved operation (as descrived in ¶45 of Carey et al/) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. in view of Carey et al.  in view of Huang et al. (US 8674964 B2).


Regarding claim 11, Peng et al. in view of Carey et al. teach a display substrate according to claim 10, however are silent upon wherein the pixel unit further comprises a first switch between the base substrate and the light-emitting device, and the photodetector further comprises a second switch between the base substrate and the first electrode, and wherein the first electrode is coupled to the second switch.  The recited “switch” is understood as a transistor (i.e. TFT) and is understood to be present, as Peng demonstrates circuit diagrams which represent transistors.  In the art it was known at the time that the switches/transistors would be ideally located below the 
	For support see Huang et al. figures 1 and 3A-3B.
Figure 1 of Huang discloses and depicts the analogous device to Peng and claimed.  The figure discloses a pixel array comprising light emitting devices and at least one light detecting structure.


    PNG
    media_image3.png
    359
    535
    media_image3.png
    Greyscale

As further shown in figures 3A-B, the transistors are located below the light emitting and detecting structures.  

    PNG
    media_image4.png
    688
    446
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    660
    402
    media_image5.png
    Greyscale


As such, Huang discloses wherein a pixel unit further comprises a first switch between the base substrate 202 and the light-emitting 24/26 device 224b/224a, and the photodetector 28 224b/224a further comprises a second switch between the base substrate and the first electrode, and wherein the first electrode is coupled to the second switch (circuit diagram Fig. 2C).  
	
	As demonstrated in Huang, it would be a obvious expectation by one of ordinary skill in the art to have the emitting and sensing devices as disclosed in Peng to further be connected to switches/transistors in the underlying level between the devices and 

Regarding claim 12, Peng et al. in view of Carey et al. in view of Huang et al. teach a display substrate according to claim 11, wherein the light-emitting device comprises a third electrode, a light-emitting layer, and a fourth electrode arranged in a stack, the fourth electrode being farther from the base substrate than the third electrode and the light-emitting layer, and wherein the third electrode is coupled to the first switch (Peng Figs. 1-5, Carey fig. 3 and  Huang Figs. 3A-B – As shown in the figures, light emitting and sensing devices are 2-terminal stacked devise.  As shown in Huangs figures, the detector has the claimed first and second electrodes and the LED has the third and fourth electrodes.)


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. in view of Carey et al.  in view of Huang et al. in view of Cok et al. (US 20100117517 A1).

Regarding claim 13 & 15, Peng et al. in view of Carey et al. in view of Huang et al. in view of Cok et al. teach a display substrate according to claim 12, however are silent upon wherein the third electrode is a reflective electrode, and the fourth electrode is a transparent electrode, and wherein an orthographic projection of the light-sensitive layer on the base substrate is entirely outside an orthographic projection of the third electrode (See ¶33 & 52 also entire document – Note: transparency is a thickness dependent property of the listed metal.  Both layers have a value of transparency and refectivity)).  
	At the time of the invention it would be obvious to one of ordinary skill in the art to expect the third electrode of Peng and/Haung to be reflective and the fought electrode in which passes the light to be transparent.

Regarding claim 14 & 16, Peng et al. in view of Carey et al. in view of Huang et al. in view of Cok et al. teach a display substrate according to claim 13, wherein the third electrode comprises at least one sub-electrode layer composed of a transparent conductive material, and a reflective layer composed of a metallic material selected from the group consisting of silver, aluminum, copper, and an alloy thereof (Cok et al. ¶5, 30-33 – Note: transparency is a thickness dependent property of the listed metal.  Both layers have a value of transparency and reflectivity).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver, aluminum or copper, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/12/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822